Citation Nr: 0524389	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-35 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for bilateral hearing loss, for the period from 
November 4, 2002 to February 29, 2004. 

2.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss on and after March 1, 2004.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to 
January 1946 and from October 1950 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico.  By a rating action of 
January 2003, the RO increased the evaluation for the 
veteran's bilateral hearing loss from 20 percent to 40 
percent, effective November 4, 2002.  A notice of 
disagreement what that rating was received in February 2003, 
and a statement of the case was issued in September 2003.  In 
a September 2003 rating action, the RO proposed to reduce the 
evaluation for bilateral hearing loss from 40 percent to 20 
percent.  Following the requisite 60 days, by a rating action 
in December 2003, the RO reduced the evaluation for bilateral 
hearing loss from 40 percent to 20 percent, effective March 
1, 2004.  

By a rating action of March 2004, the RO denied service 
connection for unbalance as secondary to the service-
connected bilateral hearing loss.  The veteran was notified 
of that determination and of his appellate rights by letter 
dated later that month.  No notice of disagreement is of 
record.  Therefore, the Board does not have jurisdiction over 
that issue.  38 U.S.C.A. § 7105 (West 2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  During the period from November 4, 2002, to February 29, 
2004, the veteran bilateral hearing loss was manifested by 
Level XI hearing in his right ear, and Level III hearing in 
his left ear.  


CONCLUSION OF LAW

An evaluation in excess of 40 percent for bilateral hearing 
loss is not warranted for the period from November 4, 2002, 
to February 29, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 
6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
December 2002 from the agency of original jurisdiction (AOJ) 
to the veteran that was issued prior to the initial AOJ 
decision.  That letter informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with a medical examination.  The available 
medical evidence is sufficient for an adequate determination 
of the veteran's claim.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  


II.  Factual background.

The veteran, who served in World War II and the Korean 
Conflict, was granted service connection for hearing loss 
disability effective in October 1946.  An 80 percent 
evaluation was assigned initially for that disability; it was 
subsequently reduced to 20 percent, effective December 2, 
1946.  That 20 percent evaluation remained in effect when the 
veteran submitted the November 2002 claim for an increased 
evaluation.

Submitted in support of the veteran's claim were VA 
outpatient treatment reports, dated from November 2002 to 
December 2002, which show that the veteran received clinical 
attention and treatment for several disabilities, including 
mixed conductive and sensorineural hearing loss.  

The veteran was afforded a VA audiological examination in 
January 2003, at which time the veteran complained of 
progressive hearing loss since 1945.  The veteran reported 
having difficulty following either one-to-one or group 
conversation, discriminating speech, and listening to the 
television and telephone.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
45
45
55
80
90

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 88 in the left ear.  The 
examiner reported findings of profound mixed hearing loss 
from 500 Hz to 4000 Hz in the right ear, and moderate to 
severe mixed hearing loss from 500 Hz to 4000 Hz in the left 
ear, with mildly reduced speech recognition ability.  

Of record is a private treatment report from Dr. Charles L. 
Harney, dated in March 2003, indicating that the veteran was 
seen for evaluation of his hearing aids; he stated that he 
was unable to hear in the right ear, and that the hearing aid 
in the left ear was not working adequately.  Audiological 
testing revealed a profound sensory hearing loss in the right 
ear, and a moderate low and mid frequency conductive hearing 
loss, with a severe mixed hearing loss above 1000 Hz level.  
Dr. Harney noted a 92 percent speech discrimination.  Dr. 
Charney recommended changing the veteran's hearing aid that 
would more adequately compensate for the hearing loss.  


III.  Legal analysis.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
VA regulations require that an examination for hearing 
impairment for VA purposes must be conducted by a state- 
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2004).  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state- 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four. See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The veteran's service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.  In evaluating hearing 
service-connected hearing impairment, disability ratings are 
derived by a mechanical application of the ratings schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The ratings schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in both 
ears.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

The veteran has indicated that he suffers from severe hearing 
impairment.  In fact, he indicates that he is near deaf in 
the right ear.  The veteran is competent to claim that his 
disability is worse than has been evaluated.  
Notwithstanding, the January 2003 VA audiometric examination 
report is far more probative of the degree of his impairment 
that his own lay opinion.  Lendenmann, supra.  The 
"assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann at 349.  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

In this case, the results of the January 2003 VA examination 
of record fail to demonstrate that an increased evaluation is 
warranted for the veteran's service-connected bilateral 
hearing loss disability for the period from November 4, 2002, 
to February 29, 2004.  In this regard, under the criteria set 
forth in the Rating Schedule, the results of the audiometric 
test reveals that the veteran has level XI hearing in the 
right ear and level III hearing in the left ear.  The above 
findings correspond to a 20 percent evaluation, which is less 
that the 40 percent assigned to the veteran for the period 
from November 4, 2002, to February 29, 2004.  Thus, although 
the veteran asserts that his hearing loss has increased in 
severity, the Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the severity of his bilateral hearing 
loss disability.  Accordingly, the Board finds that the 
weight of the evidence is against the veteran's claim for a 
rating in excess of 40 percent for the period from November 
4, 2002, to February 29, 2004 for bilateral hearing loss 
disability.  Furthermore, an exceptional pattern of hearing 
impairment has not been indicated.  

Therefore, the audiometric findings do not support the 
assignment of an evaluation greater than 40 percent for the 
period from November 4, 2002 to February 29, 2004.  38 C.F.R. 
Part 4, including §§ 4.85, 4.86 Diagnostic Code 6100 (2004).  
In addition, the Board notes that the evaluations derived 
from the Rating Schedule are intended to make allowance for 
improvement by hearing aids.  Therefore, a preponderance of 
the evidence is against the assignment of a disability 
evaluation for the veteran's bilateral hearing loss that is 
greater than 40 percent for the period in question.  

The Board is sympathetic to the veteran's assertion that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann, 
supra.  Here, such mechanical application of the rating 
schedule results in a 20 percent rating under Diagnostic Code 
6100.  Consequently, the preponderance of the evidence is 
against a rating in excess of 40 percent for period from 
November 4, 2002, to February 29, 2004 for the veteran's 
bilateral hearing loss.  

Additionally, the Board notes that the provisions of 38 
C.F.R. § 3.321(b) (1) have been considered.  However, in this 
case, the evidence does not show that the veteran's hearing 
loss disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant referral under 
38 C.F.R. § 3.321(b)(1).  Evidence of an exceptional 
disability picture, such as frequent hospitalization or 
marked interference with employment due to the hearing loss 
disability has not been demonstrated.  Therefore, 
consideration of an extraschedular rating is not appropriate.  


ORDER

The appeal for an evaluation in excess of 40 percent for 
service-connected bilateral hearing loss, during the period 
from November 4, 2002, to February 29, 2004, is denied.  


REMAND

The veteran essentially contends that he is entitlement to a 
rating in excess of 20 percent for the period beginning on 
and after March 1, 2004.  

Of record are VA progress notes, dated June 2003 to August 
2004, which show that the veteran continued to receive 
clinical evaluation for his bilateral hearing loss.  During a 
clinical visit in June 2003, the veteran claimed difficulty 
hearing even when he was using his hearing aids.  The 
diagnosis was profound mixed type hearing loss in the right 
ear, and moderate to profound mixed type hearing loss in the 
left ear.  The examiner stated that since the hearing loss 
for the veteran's right ear had increased significantly to a 
profound degree, a hearing aid would not help him.  The 
veteran underwent a VA audiological evaluation in July 2004, 
which reported Air Conduction Thresholds in Decibels, with 
diagnostic impressions of profound sensorineural hearing loss 
in the right ear, and moderate to severe sensorineural 
hearing loss in the left ear.  However, the evaluation report 
did not include the veteran's speech discrimination scores 
for the Maryland CNC test, nor did it reflect the average 
decibel loss in the ears.  Therefore, it is not possible to 
apply the test results to the applicable table under the 
controlling regulations, 38 C.F.R. § 4.85, Table VI, Table 
VII (2004), and determine the severity of the veteran's 
bilateral hearing loss for the period beginning on and after 
March 1, 2004.  

Given that recent medical evidence of record is insufficient 
to rate the veteran's bilateral hearing loss for the period 
in question, a new examination is necessary to clarify the 
current severity of the veteran's bilateral hearing loss.  38 
C.F.R. § 3.326 (2004).  

The Board further notes that the July 2004 VA audiological 
evaluation was received after the issuance of the most recent 
supplemental statement of the case in December 2003.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions: 

1.  The RO or AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his bilateral hearing 
loss since March 2004.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
appellant's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims 
file.  

2.  After any additional evidence has 
been obtained and added to the record, 
the veteran should be afforded an 
audiometric examination by an appropriate 
VA specialist, in order to determine the 
current severity of his bilateral hearing 
loss.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  Audiometric findings 
necessary to apply pertinent rating 
criteria should be made.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  

3.  Thereafter, the RO or AMC should 
readjudicate the issue of entitlement to 
a rating in excess of 20 percent for 
bilateral hearing beginning on March 1, 
2004, in light of all applicable evidence 
of record, including those received at 
the Board in September 2004.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Thereafter, 
the veteran and his representative should 
be given an opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


